Citation Nr: 0425719	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  96-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for lumbar 
pain syndrome, status post thoraco-lumbar scoliosis, 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for 
bronchial asthma, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The veteran served on active duty from January 1980 to July 
1982 and from September 1982 to September 1990.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In her July 1996 substantive appeal, the veteran requested a 
travel Board hearing at the RO.  A hearing was scheduled on 
August 12, 2004.  The veteran was informed by letter dated 
June 4, 2004, of the date, time and location of the hearing.  
In a letter to the RO dated July 19, 2004, and received at 
the RO July 21, 2004, the veteran requested that her hearing 
be rescheduled for later in the year or early 2005 because 
she had minor surgery and was in the process of moving.  

The record reflects that the appellant failed to appear for 
the August 12, 2004, hearing.  Her request for a rescheduled 
hearing was received over two weeks prior to the scheduled 
hearing date and referred to illness as a reason for the need 
to reschedule.  Because the appellant has shown good cause 
for failure to appear and has requested to reschedule the 
hearing, the Board will remand the matter to the RO to 
reschedule the travel Board hearing.  See 38 C.F.R. § 
20.704(c) (2003).  

Accordingly, the case is REMANDED for the following:

Schedule the veteran for a travel Board 
hearing, in accordance with applicable 
law.  Also, take into consideration the 
veteran's request concerning the timing 
of her hearing, as she recently had 
surgery.  See Statement from the veteran, 
received July 21, 2004.  

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




